The foregoing statement discloses that the parties entered into a valid and binding contract in regard to the sale of $150,000 of the bonds of the county of Montgomery at their par value, with accrued interest to date of delivery and a premium of $3,000.
It is the insistence of counsel for appellee that the resolution of the board, of May 22, 1909, set forth in the above statement of the case, relieving the bank from the payment of interest after May 22d, was a modification of the original contract of purchase, supported by the mutual assent of the parties, it being in the nature of an agreement changing the amount of the purchase price named in the original executory contract, and that such agreement was valid and binding and needed no other consideration for its support than the mutual assent of the parties. 2 Dill. Mun. Corp. § 820; Meech v. Buffalo, 29 N.Y. 198; Robinson v. Bullock, 66 Ala. 554; Cooper v. McIlwain, 58 Ala. 296; Prestwood v. Eldridge,119 Ala. 73, 24 So. 729.
On the other hand, it is insisted by counsel for appellant that the agreement to relieve the bank of the payment of interest after May 22d, as evidenced by the resolution above referred to, was not supported by any consideration, and that it was therefore a nudum pactum, and possessed no binding force. Shriner v. Craft, 166 Ala. 146, 51 So. 884, 28 L.R.A. (N.S.) 450, 139 Am. St. Rep. 19; Mob.  K. C. R. R. Co. v. Owen, 121 Ala. 505, 25 So. 612; Elliott on Contr., § 1857.
The above-cited case of Shriner v. Craft reviews all our authorities upon the question of modification of contracts and the necessity for a consideration in support thereof. It is unnecessary to do more than to cite this authority, to sustain the position that an agreement on the part of the county to relieve the bank from the payment of a portion of the purchase price (represented by the accrued interest), without the assumption of any obligation by the bank or the release of any rights which it held, and without any consideration therefor, would be a nudum pactum and void; that it would clearly come within the spirit, if not, indeed, within the letter, of that portion of section 68 of our Constitution which reads as follows:
"Nor shall any county or municipal authority have power to grant any extra compensation, fee or allowance to any public officer, servant or employé, agent or contractor, after service shall have been rendered or contract made."
The resolution relieving the bank from the payment of interest recites no consideration therefor, and there is nothing upon the face of the records of the proceedings as set forth in the transcript indicating that there was any consideration supporting the same. At that time a valid and binding contract had been made, and if there was no consideration for this release it is clear, under the authority of the above-quoted provision of the Constitution, and of the case of Shriner v. Craft, supra, that the release evidenced by the motion of the board of revenue would be a nudum factum and void.
Counsel for appellee insist, however, that the communication to the bank of May 31st shows that the release was in fact supported by a valuable consideration; and they argue as if it appears from the record that the bank, in consideration of its release by the county from the payment of interest, reciprocally released the county from its obligation to prepare a transcript of the proceedings culminating in the issuance of the bonds, as well as from its obligation to procure a favorable opinion from the said Boston law firm. This communication, however, does not so state. On the contrary, the second paragraph reads as follows:
"Whereas, That the county of Montgomery has complied with all the conditions imposed by said bid and has done every other thing that was required, and has released the said New Farley National Bank of accrued interest since the 21st day of May, 1909, on said bonds."
We find no authority for reading this communication as if it were intended merely to concede a compliance by the bank with the conditions, as is argued by appellee's counsel. Standing alone, therefore, it fails to disclose any consideration for the release from the payment of interest, which in fact amounted to a change in the contract price.
Nor are we impressed with the insistence of appellee's counsel that the judgment should be affirmed for a variance between the contract alleged and that proven. The action seeks merely recovery of the balance of the contract price due, being one of indebitatus assumpsit, and showing a contract of sale which had been executed, and as to which nothing remained to be done but to pay the purchase price. Such an action lies for recovery on the common counts at contract rates, and the seller may introduce in evidence a specific contract of sale to show contract price. Ga. Pine  Lbr. Co. v. Cen. L.  T. Co., 6 Ala. App. 211,60 So. 512. *Page 172 
This is not a suit as for breach of contract, as was that involved in the case of Prestwood v. Eldridge, 119 Ala. 73,24 So. 729, cited by counsel for appellee. The complaint here alleges the sale of the bonds and their delivery "all in accordance with the terms of the contract of sale." Nothing is presented as to the question of variance which we think would justify affirmance of the judgment.
From the evidence disclosed by the record, we are of the opinion that the release by the county, evidenced by the motion of May 22d, is not shown to have been supported by a valuable consideration, and that the trial court was therefore in error in rendering judgment for the defendant.
If, as a matter of fact, it can be made to appear that this release of interest was supported by a valuable consideration, opportunity to so disclose should be given to the defendant. If there was such, it cannot be drawn as a reasonable inference from that which here appears. We have therefore concluded to exercise our discretion in favor of a remandment of the cause, and will render no judgment here.
The judgment of the court below is reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and MAYFIELD, SAYRE, and THOMAS, JJ., concur. McCLELLAN, J., dissents. SOMERVILLE, J. not sitting.